 In the Matter of DAHLSTROMMETALLIC DOORCOMPANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCALNo. 307Cases Nos. C-942 and B468.-Decided February 17, 1939Metal Products ManufacturingIndustry-Unit AppropriateforCollectiveBargaining:production and maintenance employees,excluding supervisory andclericalemployees-Representatives:proof of choice:signedunion membershipapplication cards ; proof of authenticity of signatures held sufficient, whereofficers of union testify as to union membership,and respondent has withinitsmeans power to disproveauthenticityof signatures and fails to do so ;charge of coercion in securing signatures held unfounded where type of coercionalleged mere oralpersuasion-Collective Bargaining:refusal to recognize uniondespite offer to prove majority representation by consent election or comparisonofmembership cards ; employer ordered to bargain with union upon proof ofmajorityrepresentation-InvestigationofRepresentatives:petition for, dis-missed,in view of order to bargain.Mr. Edward D. Flaherty,for the Board.Rogerson,ClarycCHewes,byMr. J. RussellRogerson,of James-town, N. Y., for the respondent.Mr. Daniel B. Shortal,of Buffalo,N. Y., for the United.Mr. Allan Lind,of counselto the -Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 27, 1938, United Electrical, Radio & Machine Workers ofAmerica, Local No. 307, herein called the United, filed a charge withthe Regional Director for the Third Region (Buffalo, New York),alleging thatDahlstromMetallicDoor Company, Jamestown, NewYork, herein called the respondent, had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June18, 1938, the United filed with the Regional Director a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the respondent, and requesting aninvestigation and certification of representatives pursuant to Section11 N. L. R. B., No. 38.408 DAHLSTROM METALLIC DOOR COMPANY ET AL.4099 (c) of the Act. On June 28, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice and, actingpursuant to Article III, Section 10 (c) (2), and Article II, Section37 (b), of said Rules and Regulations, further ordered that the twocases be consolidated for the purpose of hearing.On July 13, 1938,the Board, by the Regional Director, issued its complaint and anotice of hearing, copies of which were duly served upon the respond-ent and the United.In respect to the unfair labor practices the complaint alleged, insubstance, that the respondent on May 13, 1938, and at all times there-after refused to bargain collectively with the United as the exclusiverepresentative of the production and maintenance employees of therespondent, said employees constituting an appropriate bargainingunit and a majority thereof having designated the United as theirrepresentative for collective bargaining.On July 25, 1938, the respondent filed an answer denying the un-fair labor practices charged in the complaint and affirmatively alleg-ing that authorizations purporting to evidence the authority of theUnited to represent the employees of the respondent were obtainedby veiled threats, coercion, and misrepresentation, and did not con-stitute the free act of said employees.The answer further allegedthat a majority of the employees do not desire the United to repre-sent them for the purposes of collective bargaining, but desire toevidence their choice of a bargaining agent by secret ballot.Pursuant to notice a hearing was held in Jamestown, New York,on July 25 and 26, 1938, before Charles E. Persons, the Trial Exam-iner duly designated by the Board.The Board, the respondent, andthe United were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the close of the Board's case, counsel for the respondent movedto dismiss the complaint.The motion was denied.At the close ofthe hearing the United moved to dismiss the respondent's answer tothe complaint, particularly that portion which alleged affirmative de-fenses.The Trial Examiner reserved ruling at the hearing but sub-sequently denied the motion in his Intermediate Report.During thecourse of the hearing the Trial Examiner made a number of rulingson motions and on objections to the admission of evidence. The Boardhas reviewed the rulings of the Trial Examiner made at the hearing 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On September 15, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties. TheTrial Examiner found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct.On October 1, 1938, exceptions to the Intermediate Report werefiled by the respondent and request was made for oral argument.Pursuant to notice duly served upon all parties, oral argument washad before the Board at Washington, D. C., on January 17, 1939.The respondent was represented by counsel, the United by a repre-sentative; both participated in the argument.The Board has fully considered the exceptions to the IntermediateReport and, in so far as they are inconsistent with the findings,conclusions, and order hereinafter made, finds them without merit.Upon the entire record in these cases, the Board makes the fol-lowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDahlstrom Metallic Door Company is a New York corporation en-gaged, at Jamestown, New York, in the manufacture, sale, distribu-tion,and installation of metal doors, trim, building equipment,moulding, automobile frames, partitions, and other metal specialtywork.The principal raw materials used by the respondent are steel,bronze, brass, aluminum, structural iron, cork, felt paper, asbestos,paint, lumber, and abrasive.The value of such raw materials usedduring the calendar year 1937 was approximately $800,000.Approxi-mately 75 per cent of the raw materials were delivered to the re-spondent's plant from States other than the State of New York.The value of the respondent's finished products in the year 1937 wasapproximately $1,500,000.Approximately 77 per cent of such prod-ucts were shipped to points outside of the State of New York.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 307, is a labor organization affiliated with the Committee forIndustrial Organization.It'admits to membership all productionand maintenance employees of the respondent, excluding supervisoryand clerical employees. DAHLSTROM METALLIC DOOR COMPANY ET AL.411III.THE UNFAIR LABOR PRACTICESA. The appropriate unitIn its petition the United claimed that the appropriate bargainingunit consisted of all hourly paid employees of the respondent.Thecomplaint alleges that all production and maintenance employees ofthe respondent constitute an appropriate unit.At the hearing WilliamHart, president of the United, testified that the United admits tomembership all production and maintenance employees of the re-spondent, except clerical and supervisory employees, and that theemployees admitted to membership constitute an appropriate unit.No objection was raised by the respondent to such a unit.We see noreason for deviating from the unit suggested by the United at thehearing.We find that the respondent's production and maintenance em-ployees, excluding clerical and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the respondent's employees the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.B. Representation by the United of a majority in the appropriateunitThe complaint alleges that on or before May 13, 1938, the Unitedhad been designated by the employees of the respondent in an appro-priate unit as their representative for the purposes of collective bar-gaining.The respondent's printed pay-roll lists for the periodsending May 7 and June 16, 1938, were introduced in evidence, as werethe United's application for membership cards and a copy of part ofits financial records.A comparison of the names on the applicationcards and the financial records of the United with the pay rolls of therespondent reveals that of the 310 employees in the appropriate uniton May 7, 1938, approximately 295 had joined the United and that ofthe 290 employees in the appropriate unit on June 16, 1938, approxi-mately 274 had joined the United.In further support of its claim to represent a majority of the re-spondent's employees the United presented the testimony of its formerand present presidents, its recording secretary, and its financial secre-tary, who testified, subtantially, that almost all the employees in theunit had joined the United.They based their testimony upon theirpersonal knowledge of the employees, their examination of the booksof the United, and their observation at its meetings. Johnson, thefinancial secretary, further testified that he had passed out 32 appli-cation cards to the employees sometime in December 1937, and shortlythereafter had received them back from the employees signed and 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDfilled out.A number of witnesses, in addition, identified their signa-tures on the application cards.At the hearing the respondent requested 310 subpenas for the statedpurpose of examining each employee as to whether his signature onthe application card was genuine and whether it was procured byveiled threats, coercion, and misrepresentation as contended in theanswer.The Trial Examiner refused the request.No'specific proofwas offered at the hearing that the signatures were coerced.At oralargument before the Board counsel for the respondent revealed thenature of the veiled threats, coercion, and misrepresentation which therespondent had sought to prove.He stated that organizers of theUnited had told non-union employees that if they delayed in joiningthey would be charged a higher initiation fee later on, and that ifthey failed to join they would lose their jobs when the United obtaineda closed shop. Such statements, if made, did not deprive the employ-ees of their free will in designating the United and are, therefore,without effect upon the validity of the signed applications. It wasnot contended that the alleged coercion and misrepresentation tookany form, other than oral persuasion by organizers.While we haveordered an election where the rejection of an offer to prove coercionby physical violence left a substantial doubt whether the union repre-sented the free choice of the employees,' the instant record raises nosuch doubt.The respondent also contested the authenticity of the signatureson the application cards. It examined the cards and the records of,theUnited, but claimed it had no way of verifying the signatureson the cards.The record reveals, however, that the respondent hadin its possession the signed applications of over 75 per cent of itsemployees for group insurance.No valid reason was advanced whythe signatures on the insurance application cards could not have'been compared with the signatures on the cards submitted by theUnited.The respondent's objections to the authenticity of the signa-tures on the United's application cards must be rejected.2We find that on May 7, 1938, and at all times thereafter the Unitedwas and has been the duly designated representative of a majorityof the respondent's employees in an appropriate unit and that byvirtue of Section 9 (a) of the Act it was and is the exclusive repre-sentative of all employees in the unit for the purpose of collectivebargaining.'Cf.Matter of Fisher Body CorporationandUnited Automobile Workers of America,Local76, 7 N. L. R. B. 1083.' SeeMatter of Richfield Oil CorporationandMarine Engineers Beneficial AssociationNo. 79, 7 N L R B. 639, 643;Matter of The Jacob Bros. Co . Inc.and,United Electricaland Radio Workers of America, Local No1226, 5 N. L R. B. 620. DAHLSTROM METALLIC DOOR COMPANY ET AL.413C.The refusal to bargain1.BackgroundSince June 1933, the employees of the respondent had been organ-ized in an independent organization called the Dahlstrom Employees'Union which was affiliated with Jamestown Organized Metal Crafts,a. labor organization composed of employees of the respondent andthree other metal plants in Jamestown, New York.The respond-ent's employees were known as Local No. 2 of the Organized MetalCrafts.From 1933 to 1937, Local No. 2 bargained with the respondent andrelations between the union and the respondent were quite cordial.In the fall of 1937, the members of Local No. 2 began consideringaffiliatingwith the Committee for Industrial Organization.OnNovember 11, 1937, a straw ballot was taken among the memberson the question of affiliation.The resulting vote was 225 in favorand 127 opposed to such affiliation.Beginning December 13, 1937, applications for membership, desig-nating the United as bargaining agent, were circulated among theemployees of the respondent.At a meeting of Local No. 2 onFebruary 10, 1938, it was reported that 290 members had signed theapplications for membership.Thereafter, a motion was made andcarried proposing affiliation with the United as of March 1, 1938.On March 24, 1938, the employees of the respondent were granted acharter, dated March 2, and became Local No. 307 of the United.2.The refusal to bargainThe newly constituted local of the United, through its internationalrepresentative, Louis Torre, presented to the respondent a requestfor collective bargaining by a letter dated May 13, 1938.On May16 the respondent replied by a letter addressed to Torre stating :"We do not recognize you as representing our employees."Uponreceiving the reply, Torre communicated with Hart, president ofLocal No. 307, and instructed him to arrange a conference with therespondent.On May 18 a committee of the United met with A. G.Dawson, superintendent, and G. E. Johnson, secretary and treasurerof the respondent.The union committee notified the respondent'srepresentatives of the change in affiliation and requested bargainingrelations.Dawson informed the committee that the respondentwould not recognize the United until it had been furnished "withcomplete legal proof" of the United's claim to represent a majorityof the respondent's employees.Hart replied that he had 360 appli-cation cards signed by employees of the respondent in his possession.Dawson manifested an unwillingness to discuss the matter furtherand the committee left.On the same day Torre wrote another letter 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the respondent claiming to represent an overwhelming majorityof employees and proposing to submit proof of such membershipeither through having their application cards examined by theBoard's Regional Office or by arranging a consent election.No replyto this letter was received by the United.On June 2, 1938, a conference between the United and the re-spondent was arranged by the Regional Office.At the conference aconsent-election agreement was discussed paragraph by paragraph.Representatives of the respondent objected to the clause in the agree-ment which provided that the determination of representatives shouldbe decided by a majority of the votes cast in the election. The con-ference broke up without agreement on the understanding that therespondent would inform the United of its decision.On or aboutJune 7 the respondent made known its refusal to agree to a consentelection.The respondent contended at oral argument that it shouldnot be bound by the result of an election in which less than a major-ity of those eligible to vote designated the United.We have con-sistently denied similar contentions, holding that a majority of thevotes cast in an election shall determine the bargaining agent.3We find that on and after May 16, 1938, the respondent has refusedto bargain collectively with the United as the exclusive representativeof its employees in an appropriate unit and has thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respon-dent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE PETITIONOur findingsin Section III B above will serve in lieu of a cer-tificationof representatives.The petitionfor investigation andcertification of representatives will accordingly be dismissed.sMatter of R. C. A. Manufacturing Company, Inc.andUnited Electrical 4 RadioWorkers ofAmerica,2 N. L. R. B. 159;Matter of American-Hawaiian Steamship Com-panyandGatemen,Watchmen and MiscellaneousWaterfrontWorkersUnion,Local38-194; International Longshoremen's Association,2 N.L. R.B. 195;Matter of WilliamsDimond 4 Company, et atandPortWatchmen,Local No.137,2N.L R. B. 859;Matter of Charles CushmanShoeCompany, et al.andUnited Shoe Workers of America,2 N. L. R.B. 1015, 1034.* Cf.MatterofBurnsideSteelFoundry CompanyandAmalgamated Association ofIron, Steel and Tin Workersof NorthAmerica, Lodge No.1719,7N. L. R. B. 714. DAHLSTROM METALLIC DOOR COMPANY ET AL.415Upon the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, LocalNo. 307, is a labor organization within the meaning of Section 2 (5)of the Act.2.The production and maintenance employees of the respondent,excluding supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.United Electrical, Radio & Machine Workers of America, LocalNo. 307, was on May 7, 1938, and at all times thereafter has been,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section 9 (a)of the Act.4.By refusing to bargain collectively with the United Electrical,Radio & Machine Workers of America, Local No. 307, as the ex-clusive representative of its employees in an appropriate unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the right of self-organization, to form, join, and assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection,the respondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Dahlstrom Metallic Door Company, Jamestown, NewYork, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with the United Electrical,Radio & Machine Workers of America, Local No. 307, as the exclu-sive representative of its production and maintenance employees,excluding supervisory and clerical employees; 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the United Electrical,Radio & Machine Workers of America, Local No. 307, as the exclusiverepresentative of all its production and maintenance employees,excluding supervisory and clerical employees, for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment ;(b) Immediately post notices in places where they will be observedby the respondent's employees and maintain such notices for a periodof sixty (60) consecutive days, stating that the respondent will ceaseand desist as aforesaid and will take the affirmative action set forthin paragraph 2 (a);(c)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the petition forinvestigation andcertification of representatives be, and it hereby is, dismissed.